Citation Nr: 1747898	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from March 1999 to December 2005, and he was released to the Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
 
The Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge (VLJ) sitting in Honolulu, Hawaii.  A transcript thereof is of record.  

By way of background, the Board remanded the case for further development in April 2016.  At that time, the issues of the Veteran's entitlement to service connection for tinnitus, residuals of a right wrist extensor strain, low back strain, skin disease, and residuals of a contusion of the left shin were also before the Board.  Following the Board's remand, the agency of original jurisdiction (AOJ) issued rating decisions in November 2016 and June 2017, grating service connection for the above disabilities, which constitutes a full award of the benefit sought on appeal with respect to those issues.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issue of the Veteran's entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA audiological evaluation in October 2016.  However, the Board finds that the October 2016 VA audiological evaluation is incomplete and that an additional VA audiological evaluation is required.  The audiologist found that the Veteran had normal hearing based on the pure tone threshold findings; however, the audiologist did not provide a speech discrimination score for the Veteran.  The audiologist stated that a word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores.  

In a June 2017 VA Form 21-4138, the Veteran's representative stated that Veteran's first language is Russian and that he speaks with an accent.  The representative asserted that the language barrier may have been perceived as the Veteran being uncooperative.  The representative requested that an examination with a different examiner be provided, and indicated that the Veteran will attend a new examination.

In light of the representative's argument, the Board finds that a remand is necessary in order for another VA audiology evaluation to be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the AOJ should schedule a VA audiology evaluation for the Veteran.  The audiologist is advised that the Veteran's first language is Russian.

The audiologist should determine whether the Veteran has a hearing loss disability by VA standards on the basis of either pure tone threshold levels or speech discrimination.  If so, the audiologist should opine as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that any hearing loss disability (if any) is due to in-service exposure to acoustic trauma. 

If it is found that the Veteran has a hearing loss disability by VA standards, the VA audiologist is requested to address the Veteran's contentions the in-service audiometric testing documented a decrease in pure tone threshold levels which signifies the onset of hearing loss during service. 
 
3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




